Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 1 of 26




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

   Civil Action No.

   WILDGRASS OIL AND GAS COMMITTEE,

                  Plaintiff

   v.

   STATE OF COLORADO; JARED S. POLIS, in his official capacity as Governor of the State of
   Colorado; COLORADO OIL AND GAS CONSERVATION COMMISSION; and JEFFREY
   ROBBINS, in his official capacity as Director of the Colorado Oil and Gas Conservation
   Commission,

                  Defendants

   AMERICAN PETROLEUM INSTITUTE and COLORADO OIL AND GAS ASSOCIATION,

                  Intervenors.



    FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


           Plaintiff WILDGRASS OIL AND GAS COMMITTEE brings this action against

   defendants STATE OF COLORADO (the “State”); JARED S. POLIS, in his official capacity as

   Governor of the State of Colorado (the “Governor”); COLORADO OIL AND GAS

   CONSERVATION COMMISSION (“COGCC”); and JEFFREY ROBBINS (the “Director”), in

   his official capacity as Director of the Colorado Oil and Gas Conservation Commission; and in

   support of its claims states as follows:

                                     NATURE OF THE ACTION

          1. This case challenges the Constitutionality of C.R.S. §34-60-116 (the “Act”), facially

   and as applied, which allows the COGCC to provide private companies access to Colorado

   residents’ minerals without the owner’s consent, and even when the mineral owner objects.
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 2 of 26




          2. After sustained participation in COGCC administrative processes and proceedings over

   countless hours spanning almost two years, Plaintiff’s members who own minerals (“Wildgrass

   Owners”) received an election letter requiring that they either elect to voluntarily participate in the

   large-scale residential fracking project planned by Extraction Oil and Gas for their neighborhoods

   or have their minerals pooled into the project and suffer a hefty penalty despite their myriad

   objections to the residential fracking project.

          3. In reliance on the Act, and the rules promulgated by the COGCC (the “COGCC

   Rules”), the COGCC and the Director consistently “rubber-stamp” requests by private

   corporations for orders granting them access to the minerals of non-consenting mineral owners

   and penalizing non-consenting owners in violation of the United States Constitution.

          4. The Act, on its face, and as applied by Defendants:

              a. Allows the COGCC to not only access the non-consenting owners’ minerals, but

                  does so for the benefit of a private corporation, and without protection of the

                  mineral owners’ substantive and procedural due process rights.

              b. Interferes with Wildgrass Owners’ right to protect their property, and allows for

                  unlawful trespass.

              c. Interferes with Plaintiff members’ constitutional right to freedom of association.

              d. Impairs the constitutional right to contract.

          5. The continued implementation and enforcement of the Act constitutes an imminent and

   ongoing threat by the State of Colorado, acting by and through Defendant Jeffrey Robbins as

   Director of the COGCC.

          6. The Wildgrass Owners are entitled to declaratory and injunctive relief holding that the

   Act is unconstitutional and enjoining Defendants from enforcing the Act.




                                                     2
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 3 of 26




                                     JURISDICTION AND VENUE

          7.        This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3) because

   the matter in controversy arises under the laws and Constitution of the United States, including,

   but not limited to, the Fourteenth Amendment to the United States Constitution and 42 U.S.C.§

   1983. Plaintiff seeks injunctive and declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

          8.        This action is brought pursuant to the First and Fourteenth Amendments to the

   United States Constitution, and 42 U.S.C. § 1983 for declaratory and injunctive relief, for the

   purpose of protecting the due process and associational rights of members.

          9.        Venue rests properly in the United States District Court for the District of Colorado

   pursuant to 28 U.S.C. § 1391(b) both because all Defendants reside in the State of Colorado and

   because all events giving rise to the claims herein occurred in Colorado.

          10.       The Eleventh Amendment to the United States Constitution does not deprive this

   Court of jurisdiction because only injunctive and declaratory relief is sought.

                                                 PARTIES

   A. Plaintiff

          11.       The Wildgrass Oil and Gas Committee (“Wildgrass OGC”) members include

   mineral owners in the Wildgrass subdivision in Broomfield, Colorado which is one of the

   neighborhoods affected by the pending oil and gas operations described herein. As such, the

   Wildgrass Owners filed protests in accordance with the COGCC rules and regulations. The

   Wildgrass OGC is an independent organization which assists its members as they attempt to ensure

   that gas and oil development in their community is done responsibly consistent with applicable

   rules, regulations, laws, court decisions, and citizen’s rights under the State and Federal

   constitutions.




                                                      3
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 4 of 26




   B. Defendant s

          12.     Defendant COGCC is the state agency responsible for administering the Act and

   for the protection of the health, safety and welfare of the people of Colorado from the health and

   safety risks of oil and gas operations, including risks to the environment and wildlife resources, in

   the Commission’s implementation and enforcement of the Act.

          13.     Defendant Jared S. Polis is the Governor of the State of Colorado, and is required

   by the Colorado Constitution to ensure that all laws of the state are faithfully executed. COLO.

   CONST. ART. IV § 2. As Colorado's Chief Executive, the Governor is the proper defendant to

   actions to enjoin or invalidate the application of the Act. Developmental Pathways v. Ritter, 178

   P.3d 524, 529 (Colo. 2008).

          14.     Defendant Jeffrey Robbins is the Director of the COGCC, and in that official

   capacity, he is responsible for the implementation and enforcement of the Act, which is

   accomplished largely through the COGCC Rules. As described herein, Defendant Robbins is

   responsible for the administration, regulation, and enforcement of the Colorado Oil and Gas

   Conservation Act. Defendant Robbins is sued in his official capacity.

          15.     The State of Colorado, operating through legislative action, adopted and revised the

   Drilling Units-Pooling Interests section of the Act. C.R.S. §34-60-116. The statutory mandates in

   the Act are forbidden by the U.S. Constitution.

        PROCEDURAL POSTURE, BACKGROUND, AND FACTUAL ALLEGATIONS

   A.     The Rule of Capture

          16.     Under the Rule of Capture, a lessee under an oil and gas lease acquires title to the

   oil and gas that it produces from wells drilled on property it has rights to access, even though part




                                                     4
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 5 of 26




   of the minerals have migrated from beneath adjoining or nearby properties where it does not have

   such rights.

          17.     The premise is based upon the fact that transient oil and gas have the power and the

   tendency to escape across property lines without any action or consent by the owner, and the Rule

   of Capture treated such transient minerals as one’s property only when captured.

          18.     Hydraulic fracturing, however, especially when horizontal drilling is employed, is

   distinguishable from the conventional methods of oil and gas extraction that gave rise to the Rule

   of Capture.

          19.     Hydraulic fracturing is a well stimulation technique in which non-transient rock is

   fractured by a pressurized liquid. The process involves the high-pressure injection of 'fracking

   fluid' (primarily water, containing sand or other proppants suspended with the aid of thickening

   agents) into a wellbore to create cracks in the deep-rock formations through which natural gas,

   petroleum, and brine will flow. When the hydraulic pressure is removed from the well, small grains

   of hydraulic fracturing proppants (usually either sand or aluminum oxide) hold the fractures open.

          20.     The Rule of Capture assumes that oil and gas originate in subsurface reservoirs or

   pools, and can migrate freely within the reservoir and across property lines, according to changes

   in pressure. Modern day horizontal hydraulic fracturing, however, differs dramatically from

   conventional gas drilling, in that it accesses oil and natural gas that is trapped in the rock

   formations, i.e., is non-migratory in nature and specific tracts must be specifically targeted for

   extraction.

          21.     Put another way, the product does not merely escape to adjoining land absent the

   application of an external force. Instead, the shale must be fractured through the process of




                                                   5
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 6 of 26




   hydraulic fracturing; only then does the oil and natural gas contained in the rock formations move

   through the artificially created channels.

          22.     Another distinction from conventional drilling is that current technologies allow an

   operator to drill at least two miles horizontally in any direction from the well pad, which allows

   the operator to purposely target the minerals of others, including those that do not consent to having

   their minerals extracted.

          23.     The Rule of Capture has not been modified in the State of Colorado to include the

   hydraulic fracturing of non-transitory minerals, such as those minerals targeted by hydraulic

   fracturing.

   B.     The Act

          24.     The Colorado General Assembly has adopted legislation that modifies the rule of

   capture in the Act via sections C.R.S. §34–60–101 et seq. to create “spacing” rules that limit the

   number of wells that can be drilled in a specific tract of land.

          25.     These spacing rules were deemed necessary only because courts had stated that the

   remedy for property owners who objected to others “capturing” the oil and gas pooled beneath

   their land was to drill their own well and “capture” the oil and gas themselves. This byproduct of

   the Rule of Capture led to massive over drilling of wells.

          26.     Along with the spacing rules, the Act and COGCC Rule 503, the legislature and

   COGCC have codified a process called “pooling.”

          27.     Pooling occurs when various parcels or interests are combined for purposes of

   mineral extraction so that costs and revenues are apportioned among the interest holders. C.R.S. §

   34–60–116(6). Pooling orders were necessitated by the imposition of spacing rules, which limited

   the number of wells that could be drilled, as a result of the Rule of Capture. As described herein,




                                                     6
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 7 of 26




   the Rule of Capture no longer justifies these spacing and pooling rules when applied to hydraulic

   fracturing, and the dangers of over drilling of wells is no longer present.

           28.     Pooling may be voluntary or involuntary under the Act and COGCC Rules.

           29.     Involuntary, or forced, pooling was deemed useful to avoid “holdouts” who did

   not want to participate in pooling arrangements, but the oil and gas under their land was going to

   be drained against their will anyway as a result of the Rule of Capture. As described herein, forced

   pooling is the equivalent of eminent domain for private corporations, and without fair market

   compensation.

           30.     With the advent of horizontal hydraulic fracturing, forced pooling is no longer

   justified, but is often used as a hammer to require reluctant mineral owners to lease their

   minerals.

           31.     Once rare, forced pooling is now much more common as a means of increasing

   oil and gas operators’ profitability because of the large 640-acre to 1,280-acre spacing and

   drilling units that are being developed through horizontal hydraulic fracturing.

           32.     The law in Colorado allows forced pooling if operators own or have leased any

   acreage within the relevant drilling unit. Thus, operators can force pool multiple neighborhoods

   and thousands of people even if they directly have access to only one landowner with mineral

   interests, no matter the size.

           33.     While the COGCC does not require operators to report the number of people that

   they force pool, and does not itself publish this information, Plaintiff estimates that at least 30,000

   mineral owners were force pooled in 2018 alone.




                                                     7
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 8 of 26




           34.     The process to allow for forced pooling in Colorado requires only that the

   unleased mineral owner be given a ”reasonable” offer to lease their minerals, which is a vague

   and undefined term.

           35.     The Act gives the COGCC sole discretion to determine whether an offered lease is

   “reasonable,” the only guideline being that the terms should be “no less favorable than those

   currently prevailing in the area.”

           36.     COGCC Rule 530b(2) indicates that COGCC will consider the following factors to

   determine whether a lease is reasonable: (1) Date of lease and primary term or offer with

   acreage in lease; (2) Annual rental per acre; (3) Bonus payment or evidence of its non-

   availability; (4) Mineral interest royalty; and (5) Such other lease terms as may be relevant.

           37.     In reality, however, the COGCC routinely grants forced pooling applications so

   long as the operator can show that it was able to convince any mineral owners in the space to sign

   the lease at issue. Given the real threat of force pooling, this is not a fair test of the reasonableness

   of a lease.

           38.     A mineral owner is considered non-consenting, and therefore will be forced

   pooled, if they do not lease (or become an active or passive working interest owner) after receiving

   notice at least 60 days before the COGCC hearing on the operators’ pooling application.

           39.     The only recourse the non-consenting mineral owners have is to hire an

   attorney and protest the pooling application to the COGCC. This abuse of the state process

   is allowing operators to strong arm mineral owners into signing poor leases under duress.

           40.     The private corporations that are benefitting from force pooling are provided with

   the means to conduct a government taking, but without due process and without just compensation.




                                                      8
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 9 of 26




          41.    In fact, the Act not only allows private companies to access the mineral owner’s

   property, it severely penalizes any non-consenting mineral owners by:

                 a.   Allowing the private gas and oil operators to recover from the non-consenting

                      owner's share of production:

                        i.   One hundred percent of the non-consenting owner's share of the cost of

                             surface equipment beyond the wellhead connections, including stock

                             tanks, separators, treaters, pumping equipment, and piping, plus one

                             hundred percent of the non-consenting owner's share of the cost of

                             operation of the well or wells commencing with first production and

                             continuing until the consenting owners have recovered such costs; and

                       ii.   Two hundred percent of that portion of the costs and expenses of

                             staking, well site preparation, obtaining rights-of-way, rigging up,

                             drilling, reworking, deepening or plugging back, testing, and

                             completing the well, after deducting any cash contributions received by

                             the consenting owners, and two hundred percent of that portion of the

                             cost of equipment in the well, including the wellhead connections.

                 b. Fixing the non-consenting owners’ proportionate royalty at twelve and one-half

                      percent until such time as the consenting owners recover, only out of the non-

                      consenting owner's proportionate seven-eighths share of production, the costs

                      specified above.

          42.    After recovery of the costs specified above (the “Penalties”), the non-consenting

   owner then is deemed to be a “working interest owner” whereby, despite any objections to the




                                                     9
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 10 of 26




   project, they own their proportionate share of the wells, surface facilities, and production and are

   liable for further costs as if the owner had originally agreed to drilling of the wells.

          43.     Put simply, the Act supports operators in forcing mineral owners to either accept

   offered lease terms or have their minerals taken with deep penalties and, worse, be considered a

   working interest owner in the project regardless of their health, safety, environmental, or economic

   concerns.

   C.     Actions Before Federal District Court

          44.     On February 8, and 12, 2019, Plaintiff presented oral arguments and testimony to

   the Court from Wildgrass members who are mineral rights owners. Wildgrass members

   demonstrated that they were mineral rights owners, living in the affected unit, and had received

   notices that they would be force pooled if they did not take an offer made by an oil operator,

   Extraction Oil and Gas, Inc. (“Extraction”).

          45.     State Defendants did not contest Wildgrass members’ standing or that these mineral

   owners were being affected.

          46.     The Wildgrass members also testified that they were not informed by Defendant

   COGCC or Extraction about whether or how the project would effect health, safety, or welfare,

   whether Extraction was financially capable of completing the project, whether they were receiving

   just and equitable shares, and they felt they had no bargaining power because of the coercive nature

   of Colorado’s forced pooling statute. Wildgrass members also expressed objection to being forced

   into an association with an industry that would use proceeds gained from fracking their minerals

   for political speech.

          47.     Wildgrass’ claims addressed how the COGCC administrative process stripped them

   of the ability to discover information related to their concern during the COGCC permitting




                                                     10
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 11 of 26




   process. Wildgrass brought to the Court’s attention that Extraction was prepared to start spudding

   wells at one of the pad sites in the residential fracking project in Broomfield in March 2019 and

   drilling those wells in June 2019 without having received all permits or leasing from mineral

   owners.

          48.      As part of their initial complaint, Wildgrass raised allegations that the Defendant

   COGCC violated their rights under the United States Constitution involving substantive and

   procedural due process; violated the privileges and immunities clause; violated freedom of speech

   and freedom of association; and violated the contract clause.

          49.      After testimony, the Court ordered that: 1) no drilling occur until June 2019; 2)

   Defendant COGCC was ordered to hold the pooling hearing on March 11, or 12, 2019; 3) that

   “there better be clear evidence that [Defendant COGCC] considered environmental, safety, and

   other issues” such as economy and just and equitable shares.

   D.     Pre-Hearing Due Process Violations

          50.      After the February 12, 2019 order, Wildgrass began preparations for the COGCC

   hearing. In line with the Court’s order, Wildgrass raised the following issues as memorialized in

   the Case Management Order:

          •     Extraction's Application to pool all interests in an approximate 1,600-acre proposed

                drilling and spacing unit ["PDSU"] for the S½ of Section 7 and all of Sections 18 and

                19, Township 1 South, Range 68 West, 6th P.M., failed to comply with notice

                requirements to the affected mineral owners ["Owners"].

          •     Extraction failed to make reasonable lease offers to the Owners in the affected PDSU,

                instead making a generic lease offer which greatly benefitted Extraction at the expense

                of the Owners. Extraction has taken the stated position that Owners are not entitled to




                                                    11
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 12 of 26




                a lease negotiation, only a "take it or leave it" offer.

          •     Extraction failed to make financial disclosures regarding the profitability of the

                proposed project, whether the project is financially viable at this time, whether

                development at this time is an efficient use of the resource.

          •     The health and safety of the proposed project has not been comprehensively evaluated

                using any scientific or quantitative means, including whether Extraction is using all

                cost-effective and feasible means of preventing and mitigating significant adverse

                environmental impacts to the extent necessary to protect public health, safety, and

                welfare.

          •     The COGCC has not required Extraction to post bonds to the extent necessary to ensure

                that adequate funds will be available for plugging and abandonment including

                reclamation.

          •     Colorado's forced pooling statute is currently under constitutional review in Federal

                Court. The Commission should stay all proceedings under C.R.S. § 34-60-116 and Rule

                530 until such constitutional questions are resolved.

          51.       Although Wildgrass was allowed to engage in discovery based on the parameters

   of the Court’s February 12, 2019 Order, Defendant COGCC denied Wildgrass the ability to

   discover internal documents involving Extraction’s financial condition; and information involving

   leases, including accepted and rejected offers, made by Extraction to other mineral owners in a 25

   square mile radius of the Drilling Unit.

          52.       With respect to the leases, Wildgrass advised the COGCC hearing officer about the

   Court’s reliance on Judge Winmill’s decision in Citizens Allied for Integrity and Accountability,

   Inc. v. Schultz, No. 17-cv-00264, 2019 WL 418406, at *2 (D. Idaho Feb. 1, 2019), and that




                                                       12
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 13 of 26




   Wildgrass should be allowed to discover leases within a 25 mile radius. The hearing officer, in

   direct contravention to the Court’s Order, denied Wildgrass the ability to discover the information.

             53.   In addition, Wildgrass indicated that it intended to submit exhibits evidencing

   Extraction’s history of accidents, including a major explosion in Windsor, Colorado, and major

   toxic gas release in Erie, Colorado, to address the Court’s Order on health, safety, and welfare

   issues.

             54.   The COGCC hearing officer denied Wildgrass the ability to present these

   documents.

             55.   In the hearing officer’s Final Prehearing Order, he noted Wildgrass’ objection to

   Defendant COGCC’s jurisdiction regarding pooling of non-migratory minerals.

             56.   In fact, on March 5, 2019, Wildgrass submitted a Proposed Order Re: COGCC

   Jurisdiction finding that because the Colorado Oil and Gas Conservation Act, grounded in the Rule

   of Capture, does not apply to non-transient mineral, such as shale, the COGCC does not have

   jurisdiction over the pooling matter.

             57.   The Proposed Order provided the same case law and arguments previously

   presented to the Court.

             58.   Despite the fact that this hearing could have taken a number of days, based on

   witnesses and thousands of documents submitted by Extraction and over a thousand documents

   submitted by Wildgrass, and despite the fact that Wildgrass requested a minimum of three (3)

   hours to present its case, the hearing officer denied Wildgrass’ request and limited the hearing to

   one hour and fifteen minutes for each side to present: 1) its case-in-chief with direct and cross

   examinations counting against the time of the parties; 2) an additional “rebuttal” portion of the

   hearing, which also included additional direct and cross examination counting against the time of




                                                   13
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 14 of 26




   the parties; and 3) closing statements.

          59.     Wildgrass objected to Extractions’ witnesses based on repetitive and cumulative

   testimony, which was denied. Extraction was allowed nine (9) witnesses. Due to the severely

   limited amount of time, Wildgrass proposed three (3) witnesses.

   E.     March 12, 2019 COGCC Hearing

          60.      At the beginning of the hearing in front of the COGCC Commissioners, Wildgrass

   again raised its objection to jurisdiction. Specifically, Wildgrass objected that the COGCC did not

   have jurisdiction to hear the pooling application as hydraulic fracturing of non-transient minerals

   does not apply to the Rule of Capture upon which the Colorado Oil and Gas Conservation Act is

   premised.

          61.     Wildgrass also objected that it was not provided enough time to present its case,

   thereby, failing to provide it a full and fair opportunity to present its case involving thousands of

   documents and numerous witnesses.

          62.     Also, Wildgrass objected to the fact that Extraction had not met its procedural

   burden to show that it had contacted some of the mineral owners, according to statute.

          63.     Wildgrass objected to the denial of discovery of Extraction’s economic/financial

   condition.

          64.     Despite raising these objections at the beginning of the hearing, particularly on the

   issue of jurisdiction, the COGCC Commissioners failed or refused to issue any rulings on these

   objections.

          65.     Throughout the hearing Mimi Larson, COGCC Hearings Manager, was charged

   with tracking the time of each party, to the very minute and second, to ensure that no party went

   over its allotted one hour fifteen minute time.




                                                     14
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 15 of 26




          66.     Extraction had the burden of proof during the pooling hearing.

          I.      Leases

          67.     During the hearing, Extraction admitted that it did not have 13 percent of the leases

   in the Drilling Unit.

          68.     While Extraction argued that it attempted to contact the remaining mineral owners,

   it did not provide any documented evidence of contact such as certified mailings, which it said it

   had.

          69.     In discovery, Wildgrass sought discovery of documents demonstrating Extraction’s

   communications with mineral owners, including lease offers, in a 25 mile radius as per Judge

   Winmill’s ruling in Citizens Allied.

          70.     The hearing officer denied Wildgrass discovery in part and ordered Extraction to

   turn over communications with mineral owners in the Drilling Unit, only.

          71.     No such documented communications to mineral owners was produced by

   Extraction to Wildgrass or produced during the hearing.

                  a. Questions about Fair and Reasonable Leases

          72.     Wildgrass noted to the COGCC Commissioners during its opening statement that

   Extraction would produce a self-created Excel spreadsheet of alleged lease offers apparently

   showing that the lease offers in the area were fair and reasonable. In particular, Wildgrass noted

   that this document did not demonstrate a rhyme or reason for the “madness” of the lease offers.

          73.      According to an Extraction witness, Extraction petroleum engineers, not financial

   experts, came up with what they thought would be fair and reasonable offers made to Wildgrass

   and other residents.

          74.     COGCC Commissioner expressed skepticism about the Extraction exhibit. In




                                                   15
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 16 of 26




   asking questions of the Extraction witness, Commissioner Boigon highlighted how Extraction’s

   offers were inconsistent and said, “I’m not sure that the exhibit supports the statement you made.”

          75.     COGCC Commissioner Jolly noted that the document was “pretty incomplete

   without knowing what the royalty is…”

          76.     At the end of the witness examination, Wildgrass again noted that it requested the

   leases, but did not receive the leases from Extraction.

          77.     The only response from COGCC Commissioner Benton, chair of the Commission,

   was, “So noted.”

          78.     In a closing statement, Commissioner Overturf made the following observation:

                      Extraction bears the burden of proof to provide us that evidence.
                      And when asked, they pointed to Exhibit 3 and Exhibit 1 as the
                      basis for – as their evidentiary support for those criteria that are
                      set forth in statute.
                      And while those exhibits lay out lease offers that were provided
                      by Extraction, there’s no contextualization of those offers within
                      what’s available in the area at the time, and I think without that
                      type of information, it is impossible, nearly impossible, for the
                      commission to assess whether the terms were offered are just
                      and reasonable.

          79.     In other words, Extraction’s presentation was based on the tautology that Wildgrass

   mineral owners were offered leases, ergo, they were offered fair and reasonable leases.

          80.     In addition, it remained undisputed that neither Extraction nor Defendant COGCC

   provided any mineral owners with estimates about what just and equitable compensation they

   should expect from the project.

          II.     Health, Safety and Welfare

          81.     At the beginning of the hearing, Wildgrass noted that the day before the hearing

   (March 11, 2019), the COGCC Commissioners had just fined Extraction $805,000 for failing to

   conduct required safety tests on many of their wells.



                                                    16
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 17 of 26




          82.     Throughout the hearing, Wildgrass presented studies and other health documents

   received from Extraction involving the health and environmental effects caused by the oil and gas

   industry.

          83.     Because of the limited amount of time, Wildgrass was unable to go through each

   study in a thorough manner or to question Extraction’s “expert” witnesses based on these

   documents found in Extraction’s files.

          84.     One COGCC Commissioner noted that there were safety concerns from Extraction

   in Weld County.

          85.     Again, Wildgrass was not allowed to present information related to the Windsor

   explosion or the massive gas release in Erie investigated by Defendant COGCC.

          86.     Just before the hearing closed, Wildgrass provided COGCC Commissioners a list

   of numerous safety violations by Extraction.

          87.     Defendant COGCC and the COGCC Commissioners were aware that the Court

   expected that they seriously consider by “clear evidence” Wildgrass’ concerns about environment

   and safety.

          88.     That being said, while COGCC Commissioners agreed to take “administrative

   notice” of Extraction’s numerous safety violations, there was no further discussion about these

   violations or the effects on public health, safety, and welfare or on the environment.

          89.     In fact, the lack of seriousness of health, safety, and welfare was evident in the

   Commissioners’ comments at the closing of the hearing.

          90.     While the Commission discussed how Extraction and the City and County of

   Broomfield engaged in a process to address health and safety concerns. Commissioner Boigon

   lamented that the Court forced the COGCC to address health, safety, and welfare in the pooling




                                                   17
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 18 of 26




   hearing. As stated by Commissioner Boigon:

                      And I agree with Commissioner Overturf’s characterization of
                      this proceeding. I think if this proceeding had been limited to the
                      issues that I believe the statute and the rule contemplate should
                      be addressed in this proceeding, that is whether the offers
                      tendered were reasonable and complied with the statute and the
                      rule, we could have had a much more focused discussion.

                      Instead, there were all over the place because a lot of extraneous
                      issues were brought into this proceeding, including, in my view,
                      the whole question of protection of public, health, safety, and
                      welfare which we addressed because the federal court asked us
                      to.

          91.     Commissioner Boigon apparently forgot, which the Court was careful to remind

   Defendant COGCC, that the statute requires that the protection of health, safety, and welfare is to

   be a factor in considering applications for permits.

          III.    Further Evidence of a Sham Hearing

          92.     Throughout the hearing, Wildgrass was denied the opportunity:

                  •   to discover or present information related to public health, safety, and welfare

                      and environment;

                  •   to discover information about economics or the financial viability of Extraction;

                  •   to receive and present information about the lack of fair and reasonable offers;

                      and

                  •   to receive a ruling on the jurisdiction question related to force pooling

          93.     In addition to these due process failures, at the close of hearing, and when witnesses

   had already left the hearing, Commissioner Benton asked Wildgrass if it had additional time “what

   would you bring forward.”

          94.     Wildgrass attorneys expressed that giving a few more minutes, at the end of the

   hearing when people have left, would not cure any defects.


                                                    18
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 19 of 26




          IV.     Closing Statements from COGCC Commissioners

   Forced Pooling Jurisdiction Question –

          95.     Wildgrass raised the issue of jurisdiction at the beginning of the March 12, 2019

   hearing.

          96.     Wildgrass also provided the Defendant COGCC a proposed order involving

   jurisdiction, which included case law.

          97.     With this objection and pleading in front of Defendant COGCC, Commissioner

   Boigon made the following statements about the forced pooling statute:

                     The process doesn’t work so well in this kind of a setting with a
                     subdivision of hundreds and hundreds of homeowners. Pooling
                     was not originally intended to apply in that context. It’s only
                     because of horizontal drilling that this has become an issue.
                     And the rules, the statute, they weren’t really written with this
                     kind of situation in mind...
                     And I have seen in my own practice evidence that the pooling
                     process can be abused….
                     I don’t subscribe to the theory that whatever an operator wants
                     to put in front of another working interest or mineral owners has
                     to be accepted because that is what the operator is offering…
                     And so I’m sorry for going on on this, but it’s important that
                     people, at least, understand my thinking on this whole pooling
                     process which I agree is not – the statute and the rule were
                     written for a different time and different type of context and
                     they’re being applied now in ways that don’t always fit really
                     well…

          98.     Commissioner Overturf also opined about the jurisdictional question of forced

   pooling:

                     I heard the number of references to – that the pooling statute is
                     in some ways the product of a different age, and that it was never
                     – at the time it was drafted, it couldn’t have been foreseen the
                     circumstances in which it’s being applied today.
                     And I have long shared that view.

          99.     Even with a jurisdictional objection pending, neither Defendant COGCC nor its




                                                  19
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 20 of 26




   commissioners ruled on the jurisdictional issue.

   Vague and Ambiguous Statutory Language Interpreting Fair and Reasonable Leases –

           100.     Commissioner Overturf stated that she believed that the way the statute was

   structured, “…there is a fundamental inequity in the bargaining power between the operator and

   the mineral owner who is being faced with or presented with a forced pooling order.”

           101.     She also admitted that with respect to “fair and reasonable” lease offers, she

   believed that there is a lack of clarity.

           102.     Commissioner Boigon stated the following: “The statute and the rule are not at all

   clear. There has to be an offer to lease on reasonable terms. How do you define “reasonable” and

   whose burden is it to produce evidence of reasonableness? Does Extraction have to support its

   offer to each mineral owner by providing evidence of leases and bonuses paid all around the area,

   or is it up to the owner to satisfy itself what the going rate is or at least to raise an objection or a

   concern and see if extraction will then provide additional detail? The statute and the rule are not

   at all clear…”

           103.     Commissioner Ager further stated about the statute: “And I agree with – I think

   everyone has said it here so far, that it probably doesn’t apply to a lot of ways we operate in this

   basin – or in Colorado anymore. It’s hard to apply it and it doesn’t always make sense.”

   COGCC Commission Vote

           104.     With no ruling on jurisdiction, and despite comments from the commissioners

   expressing concern about the vagueness of the statute, whether the statute applied in this context,

   and concerns about Extraction’s evidence, Defendant Commission voted 4-1 to approve

   Extraction’s pooling permit.

                                         First Claim for Relief
                          Violation of Procedural and Substantive Due Process



                                                      20
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 21 of 26




               Amendment V and Amendment XIV, Section 1 to the United States Constitution

           105.     Plaintiff incorporates by reference each allegation of the preceding paragraphs as if

   fully set forth herein.

           106.     The Act denies Wildgrass Owners’ rights to substantive and procedural due process

   implicit in the United States Constitutions.

           107.     As an example of substantive due process, even COGCC Commissioners agreed

   that the statute lacks clarity, the statute and rules were written for a different time, the statute is

   hard to apply and doesn’t always make sense.

           108.     Despite having an outstanding objection to jurisdiction, Defendant COGCC

   violated Wildgrass Owners procedural due process protections by failing/refusing to decide

   whether it had jurisdiction on the matter and still proceeded to vote on the forced pooling

   application.

           109.     Because the Rule of Capture, upon which the Act is premised, does not apply to the

   forced pooling of non-transitory minerals via hydraulic fracturing, Defendants violated Wildgrass’

   due process rights by voting to approve Extraction’s pooling application.

           110.     The Act deprives Wildgrass Owners of property rights implicit in the concept of

   ordered liberty, and regulates Wildgrass Owners’ private property without an adequate state

   interest.

           111.     The Act allows the COGCC to deprive a party of property without engaging in

   fair procedures to reach a decision, and actually requires the COGCC to deprive mineral owners

   of property for arbitrary reasons.

           112.     The Act impermissibly requires private property to be taken for another’s private

   use.




                                                     21
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 22 of 26




           113.    The Act deprives Wildgrass Owners of the economically viable use of their

   property, without due process, without just compensation, and for private use.

           114.    Wildgrass Owners, by participating in the COGCC hearing process, have sought

   relief through the state and further attempts would be futile.

           115.    The forced taking of the Wildgrass Owners’ property is unrelated to any

   constitutionally permissible governmental interest and, therefore, violative of the proscriptions

   against taking private property without just compensation.

                                        Second Claim For Relief
                             Violation of Freedom of Speech and Association
                              Amendment I to the United States Constitution
                                (Applied to States under Amendment XIV)

           116.    Plaintiff incorporates by reference each allegation of the preceding paragraphs as if

   fully set forth herein.

           117.    The Fourteenth Amendment to the United States Constitution incorporates the

   protections of the First Amendment against the States: “No State shall make or enforce any law

   which shall abridge the privileges or immunities of citizens of the United States; nor shall any

   State deprive any person of life, liberty, or property, without due process of law; nor deny to any

   person within its jurisdiction the equal protection of the laws.”

           118.    The First Amendment, made applicable to the States by the Fourteenth

   Amendment, forbids abridgment of the freedom of speech. These same constitutional provisions

   protect the freedom of an individual to associate for the purpose of advancing beliefs and ideas.

   Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448, 2464 (2018).

           119.    “Freedom of Association is an indispensable means of preserving free speech.”

   Roberts v. U.S. Jaycees, 468 U.S. 609, 618 (1984) (citations omitted). “The right to eschew

   association for expressive purposes is likewise protected.” Janus, 138 S. Ct. at 246, citing Roberts,



                                                    22
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 23 of 26




   468 U.S. at 623 (“Freedom of association… plainly presupposes a freedom not to associate.”).

           120.    Wildgrass members, and mineral rights owners in general, have the fundamental

   right not to associate with an oil and gas company that is adverse to their interests.

           121.    The Act also violates the free speech rights of mineral owners by compelling them

   to subsidize private speech by oil and gas operators on matters of substantial public concern.

           122.    The First Amendment forbids coercing any money from Wildgrass Owners to

   subsidize the oil and gas operations of a private corporation, especially where the Wildgrass

   Owners, and the public at large, have strongly objected to the positions the company and the

   COGCC have taken with respect to residential fracking, and the companies’ related activities.

           123.    As Jefferson famously put it, “to compel a man to furnish contributions of money

   for the propagation of opinions which he disbelieves and abhor[s] is sinful and tyrannical.”

           124.    The government may not prescribe matters of opinion or force citizens to confess

   by word or act their faith therein, and compelling individuals to mouth support for views they find

   objectionable violates that cardinal constitutional command.

           125.    The Act does not promote a compelling state interest that cannot be achieved

   through means significantly less restrictive of associational freedoms.

                                             Third Claim For Relief
                                          Violation of Contract Clause
                             Article I, Section 10 of the United States Constitution

           126.    Plaintiff incorporates by reference each allegation of the preceding paragraphs as if

   fully set forth herein.

           127.    The Act violates the United States Constitution’s prohibition against a state passing

   any law that “impairs the obligation of contracts.”

           128.    Wildgrass Owners have a right to their property.




                                                       23
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 24 of 26




          129.    The Act substantially impairs non-consenting owners’ ability to negotiate the value,

   rights, and duties of a contract with a private oil and gas company.

          130.    At least one COGCC Commissioner agreed that the way the Act is structured there

   “is a fundamental inequity in the bargaining power between the operatory and the mineral owner”.

          131.    The Act penalizes non-consenting owners by forcing them to accept unfavorable

   terms for their property.

          132.    Forcing non-consenting owners to accept the Act’s statutory penalties impairs the

   value of any meaningful ability to negotiate a contract.

          133.    The Act strips remedies of any person who is deemed a non-consenting owner by

   a private oil and gas company.

          134.    There is no legitimate public purpose for stripping non-consenting owners’ right to

   negotiate a contract, penalizing non-consenting owners for refusing to hand over their property,

   and denying remedies to non-consenting owners.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that this Court order the following relief:

          1.      A declaratory judgment declaring the Act unconstitutional and declaring non-

   consenting owners’ rights;

          2.      Injunctive relief preventing the Act and related COGCC Rules from being enforced;

          3.      Attorney’s fees and costs incurred in prosecuting this action to Plaintiff; and

          4.      Issue such other relief as the Court deems just and equitable.

   Dated: April 30, 2019                         Respectfully submitted,

                                         By:     /s/Joseph A. Salazar
                                                 COLORADO RISING FOR COMMUNITIES
                                                 Joseph A. Salazar, #35196
                                                 PO Box 370



                                                   24
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 25 of 26




                                     Eastlake, CO 80614-0370
                                     (303) 895-7044 – Office
                                     joe@corising.org

                                     MINDDRIVE LEGAL SERVICES, LLC
                                     James D. Leftwich, #38510
                                     1295 Wildwood Rd.
                                     Boulder, CO 80305-5641
                                     (720) 470-7831 – Office
                                     dan@minddrivelegal.com

                                     ATTORNEYS FOR PLAINTIFF




                                       25
Case 1:19-cv-00190-RBJ-NYW Document 65 Filed 04/30/19 USDC Colorado Page 26 of 26




                                    CERTIFICATE OF SERVICE

           I certify that on this 30th day of April, 2019, the foregoing FIRST AMENDED
   COMPLAINT FOR TEMPORARY RESTRAINING ORDER AND INJUNCTION was
   sent to the following via CM/ECF:

   Office of the Colorado Attorney General
   Will Allen
   Kyle Davenport
   David Beckstrom
   Eric Olson
   1300 Broadway, 10th Floor
   Denver, CO 80203
   will.allen@coag.gov
   kyle.davenport@coag.gov
   eric.olson@coag.gov
   david.beckstrom@coag.gov

   Attorneys for State Defendants

   Brownstein Hyatt Farber Schreck, LLP
   Stanley L. Garnett
   Mark J. Mathews
   David B. Meschke
   410 Seventeenth Street, Suite 2200
   Denver, CO 80202-4432
   sgarnett@bhfs.com
   mmathews@bhfs.com
   dmeschke@bhfs.com


                                                        /s/ Joseph A. Salazar
                                                        Joseph A. Salazar




                                              26
